1    Adam B. Nach – 013622
     Allison M. Lauritson – 022185
2    Helen K. Santilli – 032441
     LANE & NACH, P.C.
3    2001 E Campbell Avenue, Suite 103
     Phoenix, AZ 85016
4    Telephone No.: (602) 258-6000
     Facsimile No.: (602) 258-6003
5    Email: adam.nach@lane-nach.com
     Email: allison.lauritson@lane-nach.com
6    Email: helen.santilli@lane-nach.com
7    Attorneys for Gayle Eskay Mills, Trustee
8                          IN THE UNITED STATES BANKRUPTCY COURT
9                                  FOR THE DISTRICT OF ARIZONA
10
     In re:                                            (Chapter 7 Case)
11
     SEGUNDA CORP.,                                    No. 4:18-bk-03653-BMW
12
                     Debtor.                           Adv. No.
13
                                                       COMPLAINT TO AVOID
14   GAYLE ESKAY MILLS, CHAPTER 7                      PREFERENTIAL TRANSFERS
     TRUSTEE,                                          (11 U.S.C. §§ 547, 550 AND 551)
15
                     Plaintiff,
16
                     vs.
17
     FUNDRITE, LLC, a New York limited
18   liability company;
19                   Defendant.
20
              Gayle Eskay Mills, Chapter 7 Trustee and Plaintiff, by and through her counsel, Lane &
21
     Nach, P.C., for her Complaint against Defendant Fundrite, LLC, respectfully alleges as follows:
22
                                        GENERAL ALLEGATIONS
23
              1. This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and
24
     1334 and 11 U.S.C. §§ 547 and 550.
25
              2. This proceeding arises in and is related to the proceeding commenced by Segunda
26
     Corp. (“Debtor”), under Chapter 7 of Title 11 of the United States Code.
27
              3. This is a "core" proceeding as defined in 28 U.S.C. §§ 157(b)(2)(A), (E), (F) and (H).
28


 Case 4:19-ap-00176-BMW           Doc 1 Filed 05/01/19 Entered 05/01/19 14:06:04           Desc
                                  Main Document    Page 1 of 4
 1
            4. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.
 2
            5. Pursuant to Fed. R. Bankr. P. 7001, a proceeding to recover money or property is
 3
     governed by Part VII of the Federal Rules of Bankruptcy Procedure.
 4
            6. Plaintiff consents to the jurisdiction of this Court pursuant to Fed. R. Bankr. P. 7008.
 5
            7. Plaintiff is permitted to commence this adversary proceeding on behalf of the Estate
 6
     pursuant to Federal Rules of Bankruptcy Procedure, Rule 6009.
 7
            8. This case was commenced by voluntary petition filed by Debtor under Chapter 7 of
 8
     Title 11 on April 9, 2018 (“Petition Date”).
 9
            9. Debtor was duly licensed as a contractor and was authorized to engage in construction
10
     business in the State of Arizona at all times material hereto.
11
            10. Gayle Eskay Mills is the duly appointed and acting Trustee of the Chapter 7 Estate
12
     (“Plaintiff”).
13
            11. Defendant Fundrite, LLC (“Defendant”) is a New York limited liability company
14
     authorized to and doing business in the State of Arizona.
15
            12. Defendant has caused acts or events to occur in the State of Arizona out of which
16
     this action arises.
17
                                        GENERAL ALLEGATIONS
18
            13. Plaintiff hereby responds, reiterates, and reallges all of the foregoing allegations as if
19
     more fully set forth herein.
20
            14. Based on information provided by the Debtor, within the ninety days prior to the
21
     Petition Date, Debtor made payments to Defendant in payment of an antecedent debt, in the
22
     amount totaling no less than $45,854.27 (collectively “Preference Payment”). Specifically,
23
     Debtor remitted the following payments to Defendant:
24

25                             DATE                                   AMOUNT
26                          January 2018                              $7,395.85
                      (5 payments of $1,479.17)
27
                            February 2018                             $28,104.23
28


 Case 4:19-ap-00176-BMW                               2
                                    Doc 1 Filed 05/01/19  Entered 05/01/19 14:06:04         Desc
                                    Main Document    Page 2 of 4
 1                   (19 payments of $1,479.17)
 2
                            March 2018                              $10,354.19
 3                    (7 payments of $1,479.17)
                              TOTAL                                 $45,854.27
 4
            15. Despite demand, Defendant has failed to turnover the Preference Payment to
 5
     Plaintiff.
 6

 7                           COUNT I - AVOIDANCE OF PREFERENCE
 8                                     11 U.S.C. §§ 547, 550 551

 9          16. Plaintiff hereby repeats, reiterates, and realleges all of the foregoing allegations as if

10   more fully set forth herein.

11          17. The Preference Payment was made with property of the Debtor.

12          18. The Preference Payment constitutes a “transfer” as defined in 11 U.S.C. § 101(54).

13          19. Upon information and belief, the Defendant was a creditor of the Debtor pursuant to

14   11 U.S.C. §547(b)(1).

15          20. The Preference Payment was for, or on account of, an antecedent debt of the Debtor

16   pursuant to 11 U.S.C. §547(b)(2).

17          21. The Preference Payment occurred within the ninety days prior to the commencement of

18   this case, thus falling within the preference period as defined in 11 U.S.C. §547(b)(4)(A).

19          22. At the time of the Preference Payment, the Debtor was insolvent pursuant to 11 U.S.C.

20   §547(f) and/or presumed to be insolvent under 11 U.S.C. §547(f).

21          23. Pursuant to 11 U.S.C. §547(b)(5), the effect of the Preference Payment within the

22   ninety (90) day period prior to the Petition Date was to enable Defendant to obtain more than it

23   would have received under Chapter 7 of Title 11, United States Code, if the Preference Payment

24   had not occurred and had Defendant received payment of such debt to the extent provided by Title

25   11 of the United States Code. See In re Fidelity Financial Services, Inc., v Richard V. Fink, 522

26   U.S. 211 (1998).

27          24. Pursuant to 11 U.S.C. §547(b), Plaintiff may avoid the Preference Payment.

28          25. Pursuant to 11 U.S.C. §550, the Preference Payment, or its equivalent value, is


 Case 4:19-ap-00176-BMW                               3
                                    Doc 1 Filed 05/01/19  Entered 05/01/19 14:06:04         Desc
                                    Main Document    Page 3 of 4
 1
     property of the Estate.
 2
            26. Pursuant to 11 U.S.C. §§547 and 550, Plaintiff is entitled to an order of this Court
 3
     requiring Defendant to turn over the amount of the Preference Payment to Plaintiff.
 4
            27. Pursuant to 11 U.S.C. § 551, upon avoidance Preference Payment is preserved for
 5
     the benefit of the Estate.
 6
                WHEREFORE, Plaintiff prays for a judgment against Defendant Fundrite, LLC as
 7
     follows:
 8
                A. Avoiding the aforesaid Preference Payment as a preference pursuant to 11 U.S.C.
 9
                   §547(b);
10
                B. Determining that the avoided Preference Payment is property of the Estate pursuant
11
                   to 11 U.S.C. §550;
12
                C. Awarding Plaintiff the value of the avoided transfer pursuant to 11 U.S.C. §550 in
13
                   the amount of $45,854.27;
14
                D. Preserving the Preference Payment for the benefit of the Estate upon avoidance
15
                   pursuant to 11 U.S.C. § 551;
16
                E. Awarding Plaintiff interest on said sum from the date of the Preference Payment
17
                   and after until paid at the highest rate allowed by law; and,
18
                F. For such other and further relief as this Court deems just and proper.
19
                RESPECTFULLY SUBMITTED this 1st day of May, 2019.
20
                                                LANE & NACH, P.C.
21
                                                By /s/ Allison M. Lauritson – 022185
22                                                   Adam B. Nach
                                                     Allison M. Lauritson
23                                                   Helen K. Santilli
                                                     Attorneys for Plaintiff
24

25

26

27
28


 Case 4:19-ap-00176-BMW                             4
                                  Doc 1 Filed 05/01/19  Entered 05/01/19 14:06:04           Desc
                                  Main Document    Page 4 of 4
